CLAY, Commissioner.
Appellant husband sued appellee for divorce on the grounds of abandonment and cruel and inhuman treatment. Though there had apparently been a property settlement, the suit was contested, and the Chancellor dismissed appellant’s complaint upon a finding that he had failed to prove either of the grounds of divorce.
With respect to the claim of abandonment, appellant testified that on March 21, 1950, appellee left his home where he was living with his mother and did not return. She had moved into a new home the parties had built. According to her testimony, she and her husband had planned to move into the new home on the date she left, and appellant’s mother had requested appellee to leave the residence they had theretofore occupied. Like the Chancellor, we are of the opinion appellant failed to prove abandonment by his wife, and even assuming his testimony tended to prove this fact, the Chancellor was justified in accepting appellee’s testimony, which clearly disproved it. Certainly the Chancellor’s finding was not clearly erroneous. CR 52.01.
With respect to the charge of cruel and inhuman treatment, appellant testified his wife neglected him, she did a lot of talking, she sometimes embarrassed him, and she was somewhat dominating. This latter attitude may be explained by the fact that the wife principally paid the living expenses of the family from her own income.
*844The few' events recited . by appellant amount to no more than ordinary family quarrels which take place in- almost any household. Viewing appellant’s evidence in the most favorable light, it falls far short of proving cruel and inhuman treatment, which would authorize a divorce under KRS 403.020(4) (d). We find no'reversible error.
The judgment is affirmed.